EXHIBIT 10.47

 

SETTLEMENT AGREEMENT AND RELEASE

This Settlement Agreement and Release (“Agreement”) is made this 23rd day of
September, 2013, by and between Plaintiff Electromed, Inc., and all of its
subsidiaries, affiliated and parent corporations, partners, joint ventures,
partnerships, predecessors, assignees or successors in interest, and any of its
current or former trustees, directors, officers, agents, attorneys, partners,
insurers, employees, stockholders, representatives, assigns, and successors
(hereinafter referred to as “Electromed” or the “Company”), and Defendant Eileen
M. Manning, on behalf of herself, any entity through which she conducts her
business (including, but not limited to, The Event Group, Incorporated), her
agents, attorneys, decedents, ancestors, dependents, heirs, executors,
administrators, assigns, and successors, past and present (hereinafter referred
to as “Manning”).

RECITALS

WHEREAS, a lawsuit captioned Electromed, Inc. v. Eileen M. Manning and Robert D.
Hansen, Court File No. 70-cv-12-24946, is currently pending in the Minnesota
District Court, County of Scott (the “Litigation”);

WHEREAS, Electromed asserted claims and defenses against Manning based on
alleged violations of the Securities Exchange Act of 1934;

WHEREAS, Manning asserted claims against Electromed based on alleged violations
of Minnesota Statute Section 302A.751;

WHEREAS, Electromed voluntarily dismissed its affirmative claims against Manning
pursuant to Minnesota Rule of Civil Procedure 41.01;

 

 

WHEREAS, Electromed and Manning now desire to fully and completely resolve the
outstanding Litigation between and among them; to ensure that they have amicably
resolved and settled all possible differences, claims or matters pertaining to,
arising from, or associated with any events occurring prior to the date of this
Agreement, including but not limited to any and all claims made in the
Litigation;

NOW, THEREFORE, for and in consideration of the execution of this Settlement
Agreement and Release and the mutual covenants contained in the following
paragraphs, the Parties agree as follows:

1.                   Consideration. In consideration for the mutual releases
contained herein, the Parties agree to each of the following conditions:

a.                   Manning.

                                                               i.      Manning
agrees that for a period of three (3) years from the full execution of this
Agreement, she will not, whether alone or in conjunction with others (including
by providing financing or forming, joining, or in any way participating in any
“group” (within the meaning of Section 13(d)(3) of the Securities Exchange Act
of 1934)), directly or indirectly: (a) propose any alternate board nominees or
make any other proposal at any annual or special meeting of the Electromed
shareholders; (b) participate in any proxy solicitations or proxy contests, or
seek to advise or influence any person with respect to the voting of any
securities of Electromed; (c) vote any proxies except for her own shares or
shares under her control (such as those held by The Event Group, Incorporated),
or for shares held for her by a broker (such as Feltl); (d) initiate any
discussions about Electromed's management with any shareholders of Electromed,
except at the meeting set forth in Paragraph 1(b)(i) herein; (e) call or seek to
call any special meeting of the Electromed shareholders; or (f) engage in, or
participate in any way in, any transaction regarding control of Electromed that
has not been approved by the Board, or otherwise seek control of or influence
over the management, board of directors, business or policies of the Company;
provided, however, that Manning is not prevented from, or required to seek Board
approval prior to, selling or attempting to sell any of her existing shares of
Electromed stock or acquiring or purchasing additional shares of Electromed
stock.

2

 

                                                              ii.      Manning
agrees that if any Electromed shareholder contacts her about Electromed during
the three-year time period set forth in the preceding paragraph, she will limit
her response to the following statement: “I am not able to discuss the Company.
If you have questions, you should contact the CEO or one of the board members.”

                                                            iii.      Within two
(2) business days of the full execution of this Agreement, Manning agrees to
send Electromed a letter in the form attached hereto as Exhibit A, withdrawing
her nominations of Ann Hoven and James Schollett for board of director positions
at the November 2012 election.

                                                            iv.      Within two
(2) business days of the full execution of this Agreement, Manning agrees to
provide Ann Hoven the withdrawal of consent form attached hereto as Exhibit B,
and to, in good faith, request Ann Hoven withdraw her consent to be nominated as
a member of Electromed’s board of directors at the November 2012 election.
Manning shall not communicate to Ann Hoven, directly or indirectly, that Ann
Hoven should not execute and deliver to Electromed the withdrawal of consent.

3

 

b.                   Electromed.

                                                               i.     
Electromed agrees that on Tuesday, September 24, 2013, at 9:00 a.m., George
Winn, director of Electromed and/or Bill Eckles, director of Electromed, and
Kathleen Skarvan, CEO of Electromed, will meet with Manning at a conference room
at the Lexington Inn & Suites in New Prague, MN (to be arranged and paid for by
Electromed), without attorneys present. Electromed agrees that the meeting will
last up to two hours, and that Manning will have the right to determine when the
meeting has ended.

2.                   Mutual Releases. The Parties hereby knowingly, voluntarily
and irrevocably release and discharge each other and their respective officers,
stockholders, directors, employees, independent contractors, insurers, attorneys
and agents, and their respective successors, heirs and assigns, of and from all
claims, causes of action, suits, debts, sums of money, accounts, covenants,
contracts, agreements, promises, damages, and demands of every kind, arising on
or before the date of this Settlement Agreement and Release that arise out of or
relate to (a) the claims, defenses, or allegations set forth in the Litigation,
or which could have been alleged or asserted in the Litigation; or (b) Manning’s
or The Event Group, Incorporated’s work for Electromed; provided, however, that
nothing herein is intended to release, nor shall be construed as releasing the
parties from their obligations or representations set forth in this Agreement.

3.                   Attorneys’ Fees and Costs. The Parties will be responsible
for their own costs, expenses and attorneys’ fees, and neither side will make
any payment to the other. Provided, however, that in any action by Electromed to
enforce its rights under this Agreement, Electromed agrees to pay Manning’s
reasonable attorney’s fees, disbursements, and other costs incurred in such
action if Manning prevails in such action, and that in any action by Manning to
enforce her rights under this Agreement, Manning agrees to pay Electromed’s
reasonable attorney’s fees, disbursements, and other costs incurred in such
action if Electromed prevails in such action.

4

 

4.                   The Court’s June 27, 2013 Discovery Order. The Parties
agree that Manning is relieved of any obligation under the Court’s June 27, 2013
Discovery Order.

5.                   Jointly Drafted. This Settlement Agreement and Release was
jointly drafted by both Parties and the rule that ambiguities will be construed
against the drafter is inapplicable.

6.                   Entire Agreement. The Parties agree that this Settlement
Agreement and Release supersedes any prior arrangements, agreements or
contracts, whether written, oral or implied (in law or fact), between them and
contains the entire understanding and agreement between the parties.

7.                   Stipulation of Dismissal. Upon execution of this Settlement
Agreement and Release, the Parties shall execute the stipulation of dismissal
with prejudice attached hereto as Exhibit C; within 7 calendar days thereof,
Manning shall file the Stipulation of Dismissal.

8.                   Choice of Law. This Settlement Agreement and Release, and
any dispute arising out of this Settlement Agreement and Release, shall be
governed by the laws of the State of Minnesota without regard to principles of
conflicts of law.

9.                   Jurisdiction and Venue. Any dispute arising out of or
related to this Settlement Agreement and Release, or any breach or alleged
breach thereof, shall be venued exclusively either in Hennepin County, Minnesota
District Court or the United States District Court for the District of
Minnesota. Each party consents to the exclusive jurisdiction and venue of these
courts and waives any argument that such courts lack jurisdiction, constitute
improper venues, or are fora non conveniens.



5

 

 

10.                Counterparts. The parties agree that this Agreement may be
executed in counterparts and transmitted via facsimile or other electronic
communication, which shall together constitute one and the same instrument.

 

Dated:  September 23, 2013 Electromed, Inc.               By: /s/ Kathleen
Skarvan         Its: CEO             Dated:  September 23, 2013 Eileen M.
Manning         /s/ Eileen M. Manning

 

 

 

 

 

 

 

 



6

 

 

